DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 3-4, 6-7, 10-12, 15, 17-19, 22, 24-25, 27-29, 31-33, 35-39, 41-47, 49, 51-59, and 62-64 have been cancelled.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1, 2, 5, 7-9, 13-14, 16, and 20-21, in the reply filed on 3/15/2021 is acknowledged.  Based on the amendment of claim 1 to be directed to method for producing a recombinant antibody polypeptide in Pichia pastoris yeast cells, claim 23 (Group II) will be rejoined to Group I as forming part of the elected invention.
Claims 26, 30, 34, 40, 48, 50, and 60-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2021.
Claims 1-2, 5, 7-9, 13-14, 16, 20-21, and 23 are under consideration.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 contains a typographical error, “ppolypeptide."  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-2, 5, 8-9, 13-14, 16, 20, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,189,892.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to overlapping methods.
The language of instant claims 1-2, 5, 8-9, 13-14, 16, and 20-21 substantially parallels the language of ‘892 claims 1-3 and 5-11, respectively, except for the antibody limitations which are found in ‘892 claim 10.  The Pichia yeast limitations of instant claims 1 and 23 are found in ‘892 claim 4.  Claims 1, 4, and 10 of the ‘892 patent suggest instant claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 9, 16, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. (U.S. Patent Application Publication 2010/0112639 A1, of record) in view of Young et al. (U.S. Patent Application Publication 2011/0014650 A1, of record), Boeck (EP 0,537,897 Al, of record), and Famili et al. (U.S. Patent Application Publication 2003/0228567, of record).

a) culturing under fed-batch fermentation conditions a population of yeast cells in a culture medium (para [0029] - 'The production of brazzein by Pichia yeast engineered to produce brazzein proteins under control of the pGAP promoter can, surprisingly, be regulated by controlling the availability of oxygen in the fermentation reactor. In general, fermentation cultures of Pichia are grown as fed batch cultures'), wherein each yeast cell comprises a DNA segment encoding a polypeptide (para [0021]),

wherein said DNA segment is operably linked to a glyceraldehyde-3-phosphate (GAP) transcription promoter and a transcription terminator (para [0021] - 'Bam HI gene cassettes are designed to contain, in order from 5' to 3', the P. pastoris pGAP promoter... either the type II or type III brazzein gene and the AOX1 terminator1), wherein the protein is not glyceraldehyde-3-phosphate (para [0029] - 'The production of brazzein by Pichia yeast'),
e)    harvesting the yeast cells from the culture medium (para [0012] - 'removing the cells from the pH adjusted fermentation medium'); and
f)    recovering the polypeptide from the cells and/or the culture medium (para [0012] - ’c) subjecting the cell-free fermentation medium to ion -exchange chromatography and eluting the protein as a solution; d) passing the eluted protein solution through a first membrane to remove unwanted high molecular weight solutes; and e) concentrating and diafiltering the 
a)    wherein the fermentation comprises a fermentable sugar feed at a first feed rate and wherein the fermentation is agitated at a first oxygen transfer rate;
b)    measuring respiratory quotient (RQ) of the population during the batch fermentation and determining if it is within a desired predetermined range, wherein the desired predetermined range of RQ at about 20 - 40 hours after initiation of the culturing is between about 1.08 and about 1.35;
c)    adjusting one or both of the fermentable sugar feed rate to a second feed rate or the oxygen transfer rate to a second oxygen transfer rate, when the RQ is outside of a desired predetermined range;
d)    repeating steps (b) and (c) one or more times throughout the step of culturing.

Young teaches a method of producing a recombinant protein in yeast cells (para [0070] The recombinant proteins expressed in P. pastoris or other methylotrophic yeast can be produced either intracellularly or extracellularly.') and further teaches wherein the DNA segment encodes an antibody heavy chain or an antibody light chain, or a fragment of an antibody (para [0078] 'Examples of such therapeutic, diagnostic, and other polypeptides that are most beneficially expressed by using the methods and compositions described herein include...an antibody').



Famili teaches methods of optimization of RQ in order to improve productivity in various configurations of yeast cell culture (see para 0127-0138). Famili teaches embodiments in which RQ is 1.06 or more. Famili teaches that RQ is a result-effective variable depending on supply of oxygen, glucose and other nutrients. Famili disclose an optimized RQ should be maintained in fed-batch production of yeast biomass so that the highest yeast biomass can be obtained.  Boeck discloses measuring respiratory quotient (RQ) of a cell population during fermentation (p 5, In 55-56 gauge respiratory quotient during fermentation) and determining if it is within a desired predetermined range, wherein the desired predetermined range of RQ at about 20-40 hours after initiation of the culturing is between about 1.08 and about 1.35 (p 5, In 56 - p 6, In 1 - 'respiration quotient of the organism... stabilizes at about 1.0.. a respiratory quotient of 1.0 
 In light of the fact that Boeck and Famili teaches wherein the respiratory quotient may be measured during fermentation to gauge conditions of product formation it would have been obvious to one of ordinary skill in the art to determine an optimal respiratory quotient and make appropriate modifications to stabilize the production of product and a preferred rate.
In light of the fact that Young et al. teaches yeast can express antibodies, it would have been obvious to one of ordinary skill in the art to use the method taught by Carlson et al. where RQ measurement steps of Boeck et al. have been included in order to produce an antibody of interest.  The methods of claims 1 and 23 are obvious over the combination of Carlson, Young, Boeck, and Famili.
	Regarding claim 2 the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1 and Boeck and Famili further makes obvious wherein step (d) is performed at intervals of between about 1 and 5 minutes, or about every 3 minutes, or continuously. Boeck specifically teaches wherein the glucose feed rate is adjusted to maintain a respiration quotient (p 6, In 3-8 'the glucose feed rate should be adjusted to maintain a respiration quotient’) and further teaches wherein the feed rate is in intervals of about one to 
	Regarding claim 7, the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, and Carlson further teaches wherein the yeast cells are from a species consisting of Pichia pastoris (abstract 'Recombinant P. pastoris producing natural sweet proteins and methods for engineering these recombinant yeast are described.').
	Regarding claim 9 (alternative (i)), the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1 and Boeck further teaches wherein the desired predetermined range of RQ at about 20 -40 hours after initiation of the culturing is between about 1.09 and about 1.25 (p 5, In 58-p 6, In 8 'respiration quotient of the organism... stabilizes at about 1.0.. a respiratory quotient of 1.0 denotes...initiation of biosynthesis ... under optimum conditions, this frequency occurs at about 40-50 hours after initiation').
	Regarding claim 16 (second alternative), the combination of Carlson, Young, Boeck, and Famili  makes obvious the method of claim 1 and Boeck and Famili further teaches wherein in 
	Regarding claim 16 (fourth alternative) the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1 and Boeck makes obvious wherein step (c) is performed by modulating agitation rate of the culture (p 3, In 57- p 4, In 4 'an agitation rate of about 150 rpm to about 450 rpm is sufficient to maintain the level of dissolved oxygen at or above 40% of air saturation at a pressure of about 0.34 atmospheres.'). In light of the fact that Boeck teaches wherein the agitation rate alters the dissolved oxygen, it would have been obvious to one of ordinary skill in the art that agitation of the culture would affect the oxygen transfer rate and thus it would have been obvious to experiment with agitation as the method of maintaining a desired RQ.
	Regarding claim 21, the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, and Carlson further teaches wherein the polypeptide is harvested from the culture medium (para [0012] - ’c) subjecting the cell-free fermentation medium to ion-exchange chromatography and eluting the protein as a solution; d) passing the eluted protein solution through a first membrane to remove unwanted high molecular weight solutes; and e) concentrating and diafiltering the protein permeate on a second membrane to remove low molecular weight solutes').


Applicant is advised that amending claim 1, part (b), in parent application 14/776,865 (now U.S. Patent No. 10,189,892) to recite: 
b) measuring respiratory quotient (RQ) of the population during the batch fermentation and determining if it is within a desired predetermined range, wherein the desired predetermined range of RQ at about 20-40 hours after initiation of the culturing consists of a range between 1.08 and 1.35, which corresponds to a mixed metabolic condition wherein both aerobic and 
fermentative metabolism are taking place simultaneously

was sufficient to overcome this combination of prior art.  Note that the language of the instant claims parallels the issued ‘892 claims in most respects.  Basis for this amendment is found at paragraph [0052] of the specification.  It is suggested that instant claim 1 be amended accordingly.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson in view of Young, Boeck, and Famili as applied to claims 1,2, 7, 9, 16, 21, and 23 above, and further in view of Layzell et al. (U.S. Patent No. 6,220,076).
Regarding claim 5, while the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, it however fails to teach wherein step (c) is performed automatically using a feedback control mechanism linked to a device which measures the RQ.
	Layzell teaches a device for measuring RQ automatically using a feedback control mechanism (Abstract 'a method and apparatus for measuring differential and absolute concentrations of a selected gas, preferably oxygen'; col 5, In 59-61 'A differential oxygen analyzer in accordance with the invention can be used in conjunction with a C02 analyzer to measure respiratory quotient (RQ) of biological material'; col 6, In 22-29 'Accordingly, the preferred embodiment employs circuit components to reduce this noise, such as the 4.7 µF capacitors 104,106 connected across the sensors, and the 0.47 µF capacitor 114 connected across .
	 
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson in view of Young, Boeck, and Famili as applied to claim 1, 2, 7, 9, 16, 21, and 23, above, and further in view of Barr et al. (U.S. Patent No. 7,892,825 B2, of record).
Regarding claim 8, the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, however it fails to teach the method further comprising the step of: delivering ethanol to the yeast cells at about 10 to 14 hours of the culturing to achieve a level in the fermentation of about 8.0 to about 12.0 g/l ethanol.
	Barr teaches a fed batch process (col 33, In 60-65) wherein ethanol is optimized between 5 and 25 g/l (col 34, In 14) and further teaches wherein monitoring the state of the culture to determine and maintain the state of the culture in a respiratory state includes measuring various parameters including the amount of ethanol. Barr further teaches wherein adjustments are made based upon these findings (col 17, In 48-67 'In the fed batch phase, the feed rate of the carbon source (e.g., glucose), is controlled by controlling feed concentration and/or rate. It is desirable to control the feed concentration and/or rate for the carbon source so that the cells continually deplete the carbon source, while the oxygen levels remain high, so that the cells are maintained in a respiratory state, rather than a fermentative state, thus achieving optimum protein production... Methods of monitoring the state of the culture to determine if the cells are in' the respiratory state include measurements of C02 evolution and 02 uptake, their ratio expressed as respiratory quotient (RQ), ethanol, and carbon source (e.g., glucose) concentration, 
size and fermenter parameters used, and the adjustment of these is well-known in the art.’).
The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.
Regarding claim 9 (third option) the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, however fails to teach wherein ethanol concentration is measured during the step of culturing, and adjustments are made to stabilize the ethanol concentration above about 5 g/l and below about 25 g/l, wherein said adjustments are made by adjusting one or both of the fermentable sugar feed rate to a third feed rate or the oxygen transfer rate to a third oxygen transfer rate.
Barr teaches a fed batch process (col 33, In 60-65) wherein ethanol is optimized between 5 and 25 g/l (col 34, In 14) and further teaches wherein monitoring the state of the culture to determine and maintain the state of the culture in a respiratory state includes measuring various parameters including the amount of ethanol. Barr further teaches wherein adjustments are made based upon these findings (col 17, In 48-67 'In the fed batch phase, the feed rate of the carbon source (e.g., glucose), is controlled by controlling feed concentration and/or rate. It is desirable to control the feed concentration and/or rate for the carbon source so that the cells continually 
Regarding claim 9 (fourth option), the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, however fail to teach wherein adjustments are made to stabilize the ethanol concentration above about 5 g/l and below about 17 g/1.
Barr teaches a fed batch process (col 33, In 60-65) wherein ethanol is optimized between 5 and 25 g/l (col 34, In 14) and further teaches wherein monitoring the state of the culture to determine and maintain the state of the culture in a respiratory state includes measuring various parameters including the amount of ethanol. Barr further teaches wherein adjustments are made based upon these findings (col 17, In 48-67 'In the fed batch phase, the feed rate of the carbon source (e.g., glucose), is controlled by controlling feed concentration and/or rate. It is desirable 
Regarding claim 13, the combination of Carlson, Young, Boeck, Famili, and Barr makes obvious the method of claim 9, and Boeck and Famali further teaches wherein the desired predetermined range of RQ at 20-110 hours of the fermentation is: about 1.08-1.1 (pg 5, In 55 to pg 6, In 8 'respiration quotient of the organism... stabilizes at about 1.0 ... a respiratory quotient of 1.0 denotes...initiation of biosynthesis., under optimum conditions, this frequency occurs at about 40-50 hours after initiation')
	Regarding claim 16 (first alternative), the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, however fails to teach wherein in step (c) 


Claim 9 (second alternative) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson in view of Young, Boeck, and Famili as applied to claims 1,2, 7, 9, 16, 21, and 23 above, and further in view of Wisselink et al. (WO 2012/046,179 A2, of record).
	The combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, however fail to teach wherein the step of harvesting is performed at about 80-110 hours after the initiation of the culturing.
Wisselink teaches a method of harvesting a product 80-120 hours after initiation (p. 55, In 2-6 'Comparison of the C02 production profiles of the individual batch cultivations shows that the repeated batch regime has resulted in a decreased fermentation time for either arabinose only or the glucose/arabinose mixture from approximately 120 hours to approximately 80 hours, assuming an equal initial inoculum size for each batch'). In light of the fact that Wisselink teaches wherein a batch may be harvested between 80 and 120 hours after initiation it would have been obvious to one of ordinary skill in the art to experiment with harvesting in this time frame to efficiently harvest all products from the yeast culture.

14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson in view of Young, Boeck, and Famili as applied to claims 1,2, 7, 9, 16, 21, and 23 above, and further in view of Kimura et al. (JP 2006/288201 A, of record).
Regarding claim 14 (first alternative), the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, however fail to teach wherein step (b) of measuring is performed by sampling the exhaust gas of the fermentation.
Kimura teaches wherein a respiratory quotient can be measured by sampling the exhaust gas of the fermentation (Abstract 'In the apparatus, the respiratory quotient is calculated from concentrations of oxygen and carbon dioxide in an inflow gas and an exhaust gas obtained by mass spectrometry.'). In light of the fact that exhaust gas can be used to measure a respiratory quotient, it would have been obvious to one of ordinary skill in the art to determine the respiratory quotient by measuring the exhaust gas as taught by Kimura.
	Regarding claim 14 (second alternative), the combination of Carlson, Young, Boeck, and Famili makes obvious the method of claim 1, however fail to teach wherein step (b) of measuring is performed using a mass spectrometer, infrared analyzer, or paramagnetic analyzer.
Kimura teaches wherein a respiratory quotient can be measured using a mass spectrometer (Abstract 'In the apparatus, the respiratory quotient is calculated from concentrations of oxygen and carbon dioxide in an inflow gas and an exhaust gas obtained by mass spectrometry.'). In light of the fact that a mass spectrometer can be used to measure a respiratory quotient, it would have been obvious to one of ordinary skill in the art to determine the respiratory quotient using a mass spectrometer as taught by Kimura.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, 8-9, 13-14, 16, 20-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed to a method for producing a recombinant antibody polypeptide where the yeast cell comprises a DNA segment encoding an antibody polypeptide.  As written, the claim requires a single DNA segment operably linked to a GAP transcription promoter and transcription terminator.  However, an antibody contains multiple chains (for example, a light chain and a heavy chain) and the language of claim 1 does not make clear whether the DNA segment encodes both chains and if or how the light and heavy chain sequences are associated (i.e. separate or fused or other).   The recitation “wherein the protein is not glyceraldehyde-3-phosphate” in line 7 appears to be a word processing error as an antibody is not GAP and the preamble of claim 1 recites “antibody polypeptide” and not “protein.” Dependent claim 20 is not properly dependent upon claim 1 as it is directed in part to fragments that are not embraced by claim 1.  In addition, claim 20 recites that the DNA segment encodes “an antibody polypeptide selected from an antibody heavy chain or an antibody light chain.”  If only the light or heavy chain is encoded, then the method will not produce the complete antibody as required by claim 1.  Claim 20 is confusing and does not appear to be properly dependent.  Clarification is requested.

Claim 13 is confusing in its dependency upon claim 9.  Claim 13 recites predetermined ranges of RQ at 20-110 hours of fermentation of about 1.08 as a lower range and including 1.3 and 1.35 as upper ranges.  This is in conflict or inconsistent with claim 9, part (i), which recites predetermined ranges of RQ at 20-40 hours of fermentation where the low range is about 1.09 and the upper range is about 1.25.  Clarification is requested.
Regarding claim 23, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa